internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-117349-98 national director of appeals chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date cc dom corp b2 legend p sec_1 sec_2 sec_3 thrift thrift thrift tam-117349-98 date a date b date c date d date e date f date g year year year year year dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues whether for purposes of computing an sec_165 g worthless_stock deduction in year p properly adjusted its basis in the stock of sec_1 pursuant to sec_1_1502-32 of the income_tax regulations to account for the accrued but all references to sections of the internal_revenue_code and the income_tax regulations are references to the code and regulations in effect for the taxable_year in issue tam-117349-98 uncollected interest abui charged to the special reserve_account the sra by sec_1's lower-tier subsidiary sec_3 and subsequently paid to sec_3 by the federal savings and loan insurance corporation fslic and the interest accrued and paid to sec_3 on the overstated portion of the net_worth note the note issued by fslic to sec_3 conclusion p is not required to reduce its basis in the sec_1 stock because sec_3 properly charged the sra for abui and accrued fslic assistance in the same amount in year based on the information available in year year and year interest attributable to the overstatement in the note was properly accrued and entered into sec_3's earnings_and_profits e_p for purposes of determining p’s basis in the sec_1 stock facts the information submitted indicates that during the period in question p was the common parent of an affiliated_group filing consolidated tax returns p group on a calender year basis using the accrual_method of accounting p owned all of the outstanding_stock of sec_1 sec_1 owned all of the outstanding_stock of sec_2 in year sec_2 created a wholly-owned subsidiary sec_3 organized as a federal savings bank to acquire the assets and liabilities of three insolvent financial institutions thrift thrift and thrift or the thrifts that were under fslic supervision on date a fslic entered into an assistance agreement the assistance agreement with sec_1 sec_2 and sec_3 i the fslic assistance agreement pursuant to the assistance agreement on the effective date of the acquisitions effective date fslic agreed to provide sec_3 an interest-bearing promissory note equal to the aggregate negative capital of the thrifts immediately prior to the effective date the note the note was to be calculated based upon information contained in the latest regulatory reports submitted by the thrifts to the federal_home_loan_bank board after the effective date fslic was to conduct an audit of the thrifts using information available prior to the effective date under the assistance agreement fslic also agreed to reimburse sec_3 for losses on certain assets acquired from the thrifts the mechanism for reimbursement was the establishment of a book account the sra if sec_3 with fslic’s concurrence determined that a particular asset was uncollectible a charge debit was made to the sra the sra balance was then submitted by sec_3 to fslic on a quarterly report fslic had the option to pay the net debit balance to sec_3 or to carry over the balance or portion thereof abui which represented interest that had been accrued by the thrifts prior to the effective date but not yet collected was among the assets that could be charged to the sra tam-117349-98 ii the private_letter_ruling a private_letter_ruling dated date b tr-31-3268-88 plr held that each of the acquisitions of the assets and liabilities of each of the thrifts qualified as a reorganization under sec_368 and that sec_3 had a carryover_basis in the assets received under sec_362 the plr further provided that all fslic assistance paid_or_accrued would be excludable from income under sec_597 pursuant to sec_381 sec_3 would succeed to and take into account the e_p of the thrifts as of the effective date payments of interest to sec_3 on the note and all other_payments by fslic pursuant to the assistance agreement would generate e_p to sec_3 after the acquisitions any increase to sec_3's e_p as a result of such interest payments and other assistance payments would cause a positive adjustment with respect to the subsidiary stock owned by sec_2 and sec_1 the plr also provided that the note would be treated as an asset of the thrifts prior to the acquisitions and accordingly the note would be included in the thrifts’ e_p before the acquisitions inclusion of the note in the thrifts’ e_p therefore would not cause a positive adjustment with respect to the subsidiary stock owned by sec_2 and sec_1 iii p’s tax treatment of fslic assistance on date c sec_3 acquired substantially_all the assets and liabilities of thrift and thrift on date d sec_3 acquired substantially_all the assets and liabilities of thrift also on date d fslic determined that dollar_figurew of abui should be written off as uncollectible this write-off lowered the value of the abui receivable transferred to sec_3 causing a corresponding increase in the negative capital of the thrifts because the negative capital of the thrifts immediately prior to the effective date was used to calculate the amount of the note the dollar_figurex note issued by fslic to sec_3 was overstated by dollar_figurew as described below in year sec_3 with the written concurrence of fslic determined that dollar_figurey of abui was uncollectible sec_3 charged off dollar_figurey on its books and claimed a federal_income_tax deduction for this amount sec_3 reduced its e_p causing sec_2 sec_1 and p to make corresponding reductions to their bases in their subsidiary stock under sec_1_1502-32 sec_3 then debited the sra for dollar_figurey and fslic paid this amount in year although this amount was excluded from taxable_income under sec_597 sec_3's accrual of the tax-exempt_income caused an increase in sec_3's e_p causing sec_2 sec_1 and p to make corresponding increases to their bases in their subsidiary stock under sec_1_1502-32 on date e of year the office of thrift supervision placed sec_1 in receivership appointing the resolution trust corporation rtc as receiver on the p group’s year consolidated_return p claimed an ordinary_loss from the worthlessness of the sec_1 stock it has been stipulated that sec_1 and its subsidiaries were disaffiliated from the tam-117349-98 p group on date f fslic’s year write-off of the dollar_figurew of abui was not discovered until a compliance audit report the report prepared by an outside accounting firm for the federal deposit insurance corporation as successor to fslic was issued in year the report noted that the year write-off was inconsistent with the terms of the assistance agreement and stated that the write-off had caused an overstatement in the note of dollar_figurew the report recommended that the overstatement be corrected through a credit to the sra for the same amount the report also concluded that because the abui in retrospect proved uncollectible the taxpayer’s year debit to the sra was proper on date g the dollar_figurew overstatement in the note was recouped by the fdic through a credit to the sra against other_amounts of assistance owed to sec_3 in year an internal rtc memorandum determined that the report had not addressed the issue of related interest on the overstatement the memorandum recommended that interest totalling approximately dollar_figurez attributable to the dollar_figurew overstatement be recovered this interest was recouped by the fdic later in year through a credit to the sra law and analysis issue one whether p properly adjusted its basis in the stock of sec_1 to account for abui charged to the sra by sec_3 and subsequently paid_by fslic sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_312-6 of the income_tax regulations provides in part that among the items entering the computation of corporate earnings_and_profits for a particular period are all income exempted by statute as well as all items includible in gross_income under sec_61 of the code sec_1_1502-32 of the regulations provides in part that as of the end of each consolidated_return_year each member owning stock in a subsidiary shall adjust the basis of such stock in the manner prescribed in this section if a subsidiary owns stock in any other subsidiary the adjustment with respect to the stock of the higher tier the analysis in this technical_advice_memorandum is predicated on the occurrence of a disaffiliation of sec_1 from the p group on date f no opinion is expressed as to the merits of such determination tam-117349-98 subsidiary shall not be made until after the adjustment is made with respect to the stock of the lower tier subsidiary in the case of a disposition of stock of a subsidiary before the end of the taxable_year the adjustment with respect to such stock shall be made as of the date of disposition sec_1_1502-32 further provides that the amount of such adjustment shall be the difference between the positive adjustment and the negative adjustment such difference is referred to as the net_positive_adjustment or the net_negative_adjustment as the case may be sec_1_1502-32 of the regulations provides in part that with respect to a share of stock which is not limited and preferred as to dividends the positive adjustment for such share of stock includes an allocable part of the undistributed_earnings and profits of the subsidiary for the taxable_year and the negative adjustment for such share includes an allocable part of the deficit in the earnings_and_profits of the subsidiary for the taxable_year sec_1_1502-32 of the regulations generally provides that the earnings_and_profits of a member are to be determined by reference to sec_1_1502-33 of the regulations sec_1_1502-33 of the regulations provides in part that there shall be reflected in the e_p of each member for a taxable_year an amount equal to any increase or decrease for such taxable_year pursuant to sec_1_1502-32 and in such member’s basis for its stock in a subsidiary sec_1_1502-32 of the regulations generally provides that a member owning stock in a subsidiary shall apply its net_negative_adjustment to reduce its basis for such stock and sec_1_1502-32 generally provides that a member owning stock in a subsidiary shall apply its net_positive_adjustment to increase its basis for such stock the examining agent contends that for purposes of calculating the year worthless_stock deduction p should be required to reduce its basis in the sec_1 stock by dollar_figurew examination argues that the year payment of fslic assistance through the sra caused an overstatement in p’s basis in the sec_1 stock examination argues that the year assistance payment was erroneous because dollar_figurew of the dollar_figurey in abui charged to the sra as uncollectible previously had been written off by fslic in year and factored into the calculation of the note the taxpayer argues that p properly adjusted its basis in the stock of sec_1 to account for the abui charged to the sra by sec_3 in year taxpayer argues that the year charge to the sra was independent of the determination of the thrifts’ negative capital and the calculation of the note ie regardless of the amount of the note sec_3 would have charged the sra for dollar_figurew because this represented the amount of abui that ultimately proved uncollectible the taxpayer further argues that because the sra charge was proper sec_3 correctly accrued fslic assistance and increased its e_p by tam-117349-98 the same amount resulting in a corresponding increase in p’s basis in the stock of sec_1 discussion the purpose behind the investment_adjustment rules set forth in sec_1_1502-32 is to prevent the duplication of gain_or_loss and the taking of deductions that do not reflect an economic loss within the consolidated_group sec_1_1502-32 accomplishes this goal by requiring annual adjustments by a member owning stock in a subsidiary equal to the net_positive_adjustment or the net_negative_adjustment as applicable the primary positive adjustment is the member’s allocable part of the undistributed e_p of the subsidiary for the taxable_year sec_1_1502-32 the primary negative adjustment is the member’s allocable part of the deficit in e_p of the subsidiary for the taxable_year sec_1_1502-32 under the tiering provision of sec_1_1502-33 if a member increases its basis in the stock of a subsidiary pursuant to sec_1_1502-32 or decreases its basis in the subsidiary stock pursuant to sec_1_1502-32 that member must correspondingly increase or decrease its own e_p this in turn triggers an increase or decrease in the stock basis of a higher-tier member under sec_1 b in the instant case the assistance agreement provided that abui was among the assets acquired by sec_3 from the thrifts for which reimbursement could be claimed from fslic in the event sec_3 was unable to collect thereon in year sec_3 with the written concurrence of fslic determined that dollar_figurey of abui was uncollectible accordingly sec_3 charged off dollar_figurey on its books and claimed a federal_income_tax deduction for this amount also in year sec_3 debited the sra for the same amount and subsequently received a payment of dollar_figurey from fslic the submission indicates that at the time of the year sra charge and the related accrual of fslic assistance sec_3 was unaware that dollar_figurew of the abui had been written off by fslic in year pursuant to the plr sec_3's accrual of assistance from the sra debit was excludable from income under sec_597 also under the plr fslic’s payment generated e_p to sec_3 a result that is consistent with sec_1_312-6 of the regulations the overstatement was not discovered until the year report was prepared for the fdic by an outside accounting firm the report noted that the year write-off was inconsistent with the terms of the assistance agreement and resulted in the note being overstated by dollar_figurew the report recommended that the overstatement be corrected through a credit to the sra for the same amount the report also concluded that because the abui in retrospect proved uncollectible the taxpayer’s year sra debit was proper the plr held that the note was to be treated as an asset of the thrifts prior to the transaction the plr further held that although the note would enter into tam-117349-98 the year federal_income_tax deduction of dollar_figurew based on sec_3's charge-off of the abui as uncollectible had the effect of decreasing sec_3's e_p sec_3's accrual of the fslic assistance increased its e_p by the same amount thus there was neither a net positive nor a net negative impact upon sec_3's e_p for purposes of determining the annual investment_adjustment of p with respect to its sec_1 stock consequently p is not required to reduce its basis in the sec_1 stock issue two whether p properly adjusted its basis in the stock of sec_1 to account for interest accrued and paid to sec_3 on the overstated portion of the note issued by fslic to sec_3 sec_61 provides that interest is included in gross_income sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_451-1 further provides that when an amount of income is properly accrued on the basis of a reasonable estimate and the exact amount is subsequently determined the difference if any shall be taken into account for the taxable_year in which such determination is made in general the principles of the accrual_method of accounting apply in the calculation of the earnings_and_profits of taxpayers using the accrual_method of accounting for income see sec_1_461-1 taxpayer asserts that sec_3 received the interest that accrued on the overstated portion of the note under a claim of right relying on the doctrine set forth in 286_us_417 taxpayer further asserts that the interest although tax-exempt under sec_597 caused an increase in sec_3's e_p ultimately increasing p’s basis in its sec_1 stock under sec_1_1502-32 for purposes of calculating the year worthless_stock deduction examination states that the claim_of_right_doctrine does not apply and concludes the thrifts’ e_p before the acquisitions such inclusion in e_p would not cause a positive adjustment with respect to the stock of sec_2 or sec_1 in other words because the note was treated as an asset of the thrifts prior to the transfers to sec_3 any e_p consequences arising from such inclusion would inure to the prior owners of the thrifts and not to sec_3 or the p group tam-117349-98 that the taxpayer should be required to reduce its basis in the sec_1 stock discussion gross_income under sec_61 includes income from whatever source derived unless otherwise excluded by law when a taxpayer receives an amount in one year which receipt is found in a subsequent year to have been mistaken the taxpayer must report the amount as gross_income for the year of receipt 340_us_590 a taxpayer has gross_income when the taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to disposition even though it may still be claimed that the taxpayer is not entitled to retain the money and even though the taxpayer may be required to restore its equivalent 366_us_213 286_us_417 in the instant case sec_3 received a note in the principal_amount of dollar_figurex from fslic in year sec_3 accrued and received interest payments from fslic in year year and year based on the note pursuant to the plr the interest payments were excludable under sec_597 and generated e_p to sec_3 ultimately causing a positive adjustment with respect to p’s basis in its sec_1 stock under sec_1_1502-32 in a subsequent year after the disaffiliation of sec_1 and sec_3 from the p group it was determined that the note had been overstated at issuance in year the rtc recovered the dollar_figurez in interest on the overstated portion of the note through a credit against other assistance owed to sec_3 although subsequent events revealed that a portion of the interest was attributable to a miscalculation in the amount of the note sec_3 received the interest payments in year year and year without a consensual recognition to repay and without restriction under the terms of the note we conclude that but for the application of sec_597 the interest would have been includible in gross_income in the years received therefore p properly accounted for the interest through adjustments to its basis in the sec_1 stock the same conclusion is reached applying the general principles of the accrual_method of accounting sec_1_451-1 provides in part that income is includible in income when all the events have occurred that fix the right to receive the income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance occurs payment is due or payment is made whichever is earliest revrul_79_266 1979_2_cb_203 under sec_1_451-1 adjustments as to the amount of an otherwise proper income accrual are usually taken into account in the year the amount is finally determined in the instant case fslic overstated the face_amount of the note as a result tam-117349-98 both fslic and sec_3 overstated the interest due on the note to sec_3 each quarter in year year and year absent a determination in year that the note was overstated sec_3 would have kept the amount of interest it had previously accrued thus the all_events_test was satisfied and sec_3 properly took the interest into account in determining its e_p accordingly p is not required to reduce its basis in the sec_1 stock in year caveats this technical_advice_memorandum expresses no opinion about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions above that are not specifically covered by the above technical_advice_memorandum a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
